Citation Nr: 1709696	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-45 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to increases in the (20 percent prior to August 27, 2015, and 30 percent from that date) staged ratings assigned for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1976 to October 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which assigned a temporary total (convalescence) rating from February 3, 2009, through March 31, 2009, and increased the rating for his cervical spine disability to 20 percent from April 1, 2009.  A January 2016 rating decision increased the rating to 30 percent effective August 27, 2015.  In October 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the October 2016 Board hearing, the Veteran reported that he experiences headaches and bilateral upper extremity pain and numbness, which he believed to be symptoms of his service-connected cervical spine disability.  He was most recently examined for that disability in August 2015, when headaches were not noted.  Regarding radiculopathy, intermittent pain in both upper extremities was noted; paresthesias, dyesthesias, and numbness were not.  The examiner opined that the Veteran had mild radiculopathy of both upper extremities, but did not provide an opinion regarding its the etiology

A further review of the record found conflicting information regarding headaches and upper extremity pain and numbness.  An October 2012 clinical record notes the Veteran's report of "a couple month history of headaches."  Possible noted causes were chronic tension headaches and poor sleep hygiene, as a CT scan of the head was normal and did not reveal a secondary cause.  A separate October 2012 neurological clinical record notes that the headaches are likely primary and could represent a mixture of tension headaches combined with chronic neck pain and possible analgesic headaches.  An examination to secure a medical opinion reconciling the conflicting medical evidence is necessary.

Regarding bilateral upper extremity pain and numbness, the record notes: cervical radiculopathy (in in February 2009); diabetes mellitus (in August 2009 and August 2014); small fiber peripheral polyneuropathy due to diabetes with bilateral carpal tunnel syndrome (in an August 2009 private EMG report).  The Veteran has service connected left shoulder and left wrist disabilities.  A VA examination to reconcile the conflicting medical findings and determine the nature and etiology of any left upper extremity numbness disability is necessary.  

At the October 2016 hearing the Veteran reported monthly treatment at the Wright Patterson Air Force Base Medical Center (MC) or the Dayton VAMC.  The record contains Wright Patterson treatment records from February 1999 through February 2009 (including of a February 2009 anterior cervical discectomy).  There is an indication that records of treatment and eva luations the Veteran has received for his cervical spine during the evaluation period remain outstanding.  Such records are pertinent evidence in the matter at hand, and must be secured.  Notably, VA treatment records are constructively of record.  
    
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated to the present (those not already associated with the record) clinical records of all VA and Service Department evaluations and/or treatment the Veteran has received for his cervical spine, headaches, and upper extremity complaints.

He should be asked to identify the providers of all treatment and evaluations he has received for his cervical spine disability, headaches, and upper extremity complaints since February 2009 and to provide the releases necessary for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record complete outstanding clinical records from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon or neurologist to determine the current severity of his service-connected cervical spine disability.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail.  The findings must include reports of range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The examiner should note whether or not there have been incapacitating episodes of disc disease (and if so, their frequency and duration) and whether the spine is ankylosed.  

The examiner should also note whether there are any associated neurological symptoms, to specifically include of an upper extremity and/or a headache disorder (and if so their nature and severity).  The examiner is asked to reconcile the findings on examination with the various diagnoses and opinions (regarding the nature of the disability underlying the Veteran's complaints at issue, and its etiology) already in the record in this matter, as noted above.  

If a left upper extremity neurological disability is diagnosed but determined to be unrelated to the Veteran's service-connected cervical spine disability, is such at least as likely as not (a 50% or greater probability) a neurological manifestation of his service-connected left wrist or left shoulder orthopedic disabilities?  If not, please provide the most likely etiology.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




